               Case 2:20-cr-00032-JCC Document 199 Filed 08/20/21 Page 1 of 1




 1                                                           The Honorable John C. Coughenour
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT FOR THE
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9
     UNITED STATES OF AMERICA,                     NO. CR20-032JCC
10
                                      Plaintiff,   ORDER GRANTING
11
                                                   GOVERNMENT’S UNOPPOSED
12                            v.                   MOTION TO FILE AN
                                                   OVERLENGTH BRIEF IN
13
                                                   OPPOSITION TO THE MOTION TO
14 KALEB COLE,                                     SUPPRESS
15                                    Defendant.
16
17
18           The Government’s Motion to File an Overlength Brief in Opposition to the Motion to

19 Suppress is HEREBY granted.
20           DATED this 20th day of August 2021.




                                                    A
21
22
23
24                                                  John C. Coughenour
25                                                  UNITED STATES DISTRICT JUDGE

26
27
28

     Order Granting Motion for Overlength Brief
     United States v. Cole, CR20-032JCC – 1
